Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 05/02/2022 have been fully considered and are made of record.
	a. Claims 1, 8, 11 and 18 have been amended.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hamid Piroozi (Reg. NO. 62,852) on 06/09/2022.

The application has been amended as follows: 

Claim 5. (Currently amended) The method of claim 1, wherein the AC signal has a peak-to-peak voltage of about 500mv.
Claim 15. (Currently amended) The system of claim 11, wherein the AC signal has a peak-to-peak voltage of about 500mv.

Reason for Allowance

4.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 11 and overcome rejection. Applicant’s arguments filed on 05/02/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 02/01/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11: 
As to claims 1-10 the present invention is direct to a method of determining moisture content in an emulsified asphalt-aggregate system, comprising: Independent claim 1 identifies the uniquely distinct features of “E) determining a frequency (fo) which yields the a minimum measured impedance based on the plurality of frequencies; F) recording the minimum measured impedance associated with fo; G) repeating steps C-F at a predetermined time interval until the recorded minimum measured impedance is about 10 times of the a first recorded minimum measured impedance; and H) alerting a user that the Mixture has sufficiently cured”.
As to claims 11-20 the present invention is direct to a System for determining moisture content in an emulsified asphalt-aggregate system, comprising:   Independent claim 11 identifies the uniquely distinct features of “A) apply the AC signal between the first electrode and the second electrode at a plurality of frequencies, B) measure impedance, C) determine a frequency_(fo) which yields a minimum measured impedance based on the plurality of frequencies”.
The closest prior art, Coster et al. (Pub NO. US 2008/0246489 A1), Potyrailo et al. (Pub No. US 2014/0182362 A1) teaches System and Method for Determining Moisture Content, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867